            Case 2:18-cv-01241-JCM-NJK Document 55 Filed 08/22/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     BRIAN W. IRVIN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     702-388-6336
 6   brian.irvin@usdoj.gov

 7   Attorneys for the United States
 8

 9                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
10

11    Sonalolita Wilson,                         Case No. 2:18-cv-01241-JCM-NJK

12                    Plaintiff,
13            v.
14
      United States of America; Liceth Demha-    Stipulation to Dismiss Cross-Defendant
15    Santiago; Juan Demha; Does I through X;    Nakia McCloud
      and Roe Corporations I through X;
16
                      Defendants.
17

18    Liceth Demha-Santiago and Juan Demha,

19                    Cross-Claimants,
20            v.
21
      United States of America and
22    Makia McCloud

23
                      Cross-Defendants.
24

25

26          IT IS HEREBY STIPULATED AND AGREED that the Cross-Claimants, Liceth

27   Demha-Santiago and Juan Demha, dismiss Cross-Defendant Nakia McCloud, without

28
           Case 2:18-cv-01241-JCM-NJK Document 55 Filed 08/22/19 Page 2 of 2




 1   prejudice, and each party will bear its own costs and attorney’s fees. Cross-claimants’
 2   crossclaim for contribution against the United States will remain.
 3          Respectfully submitted this 22nd day of August 2019.
 4    LAW OFFICES OF S. DENISE                     NICHOLAS A. TRUTANICH
      MCCURRY                                      United States Attorney
 5
      /s/ David T. Spurlock, Jr.                   /s/ Brian W. Irvin
 6    DAVID T. SPURLOCK                            BRIAN W. IRVIN
      7455 Arroyo Crossing Parkway                 Assistant United States Attorney
 7    Suite 200
      Las Vegas, Nevada 89113                      Attorneys for the United States
 8
      Attorney for Cross-claimants
 9

10

11

12

13

14                                              IT IS SO ORDERED:

15

16
                                                UNITED STATES DISTRICT JUDGE
17
                                                             August 23, 2019
18                                              DATED:
19

20

21

22

23

24

25

26

27

28

                                                   2
